Citation Nr: 1234820	
Decision Date: 10/09/12    Archive Date: 10/17/12	

DOCKET NO.  06-25 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss disability, and, if so, whether service connection should be granted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus and, if so, whether service connection should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VARO in Winston-Salem, North Carolina.

In May 2012, the Veteran testified at a travel board hearing of the undersigned Veterans Law Judge.  A transcript of the hearing proceedings is of record and has been reviewed.  

A review of the record reveals that the Veteran is also seeking entitlement to service connection for peripheral neuropathy and an increased rating for his service-connected Parkinson's disease and a total rating based on unemployability due to the severity of his service-connected disability.  These matters have not been developed or adjudicated for the Board's review and are referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and tinnitus were denied by rating decisions dated in September 2005 and April 2009.  A timely appeal did not follow either rating decision.

2.  Evidence received since the 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for hearing loss and for tinnitus.  Such evidence is not cumulative or redundant of evidence already of record.

3.  The Veteran's current bilateral hearing loss disability is reasonably related to his experiences while on active service.

4.  The Veteran has tinnitus that is reasonably related to his active service.


CONCLUSIONS OF LAW

1.  The RO rating decisions in 2005 and 2009 denying entitlement to service connection for bilateral hearing loss and tinnitus are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

2.  New and material evidence has been presented to reopen claims of entitlement to service connection for bilateral hearing loss and for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for bilateral hearing loss disability are reasonably met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for service connection for tinnitus are reasonably met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126) (West 2002) redefines VA's duties to notify and assist claimants in developing claims for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2011).

In view of the allowance of the claim, there is no need to discuss in detail the requirements of the VCAA.  The Board notes that there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  

Legal Criteria

Generally, a claim that has been denied in an appealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating a claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that he regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Service connection for certain chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is for application where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The basis for the previous denial actions in 2005 and 2009 consisted primarily of review of the service treatment records and the report of a VA audiologic examination accorded the Veteran in August 2005.  At that examination, the examiner performed testing and gave diagnoses of normal to near normal hearing in the right ear and moderate to severe hearing loss in the left ear.  The examiner opined that it was not likely that military noise exposure was a cause of the Veteran's current hearing difficulties.  With regard to this, the 2005 examiner opined that any current tinnitus was not likely due to the Veteran's military noise exposure since it was only recently reported.  

The evidence of record received since the 2009 rating action includes the Veteran's testimony at the travel board hearing in May 2012 and the report of an authorized audiologic examination accorded the Veteran in December 2011.  Additional new evidence consists of a statement from the Veteran's wife.  

The Board finds that new and material evidence to reopen the claims for service connection for hearing loss and tinnitus has been received.  The Veteran's testimony and the statement from his wife are credible only for purposes of reopening the claim.  Given the state of the current record and the newly received evidence, the Board finds that new and material evidence has been submitted.

That being the case then, the Board looks to the entire evidence of record.  That evidence shows that the Veteran served with the artillery during service and the Veteran and his representative essentially maintain that the nature of his duties while with the artillery in service exposed him to acoustic trauma and are responsible for his current hearing loss disability and tinnitus.  

A review of the service treatment records is without reference to complaints or findings indicative of the presence of hearing loss or tinnitus.  

At the time of a general medical examination accorded the Veteran by VA in June 1975, the ears were described as normal and no hearing loss was noted.  

Also of record is a report of an Agent Orange examination accorded the Veteran by VA in March 2002.  The Veteran had multiple generalized complaints, but did not refer to hearing loss or tinnitus.  It was indicated that after leaving service, he worked as an electrician and also did construction work.  He referred to problems with his equilibrium.  Upon systems review, notation was made that the ears were "positive for right ear high frequency loss..."  It was also noted the Veteran reported recurrent tinnitus.  

Additional records include the report of an official audiological evaluation of the Veteran in August 2005.  The Veteran stated that he was exposed to combat while serving in Vietnam.  Records review revealed an unofficial report of noise exposure in excess of 140 decibels from the type of gun that the Veteran fired in service.  He stated that hearing protection was not utilized.  He reported bilateral, constant tinnitus and difficulty hearing.  The Veteran was unsure of the onset of either, but related that tinnitus began shortly after service discharge.  The examiner referred to an audiogram study done in September 1964 that showed normal hearing bilaterally.  The examiner stated that audiogram testing done in conjunction with an employer's testing in February 2000 was also normal.  It was indicated there was no documentation of the baseline audiogram with the company or whether the thresholds indicated a standard threshold shifted from the baseline.  Reference was also made to an undated report from a private physician's notes indicating that the Veteran was a hunter and worked in a noisy environment.  The examiner assumed that the evaluation was completed after the military service.  The Veteran did not report tinnitus to the examiner.  The findings were essentially normal through 2,000 hertz with a 20-decibel loss reported at 4,000 hertz in the right ear and a 25-decibel loss reported at 4,000 hertz in the left ear.  The examiner stated that the history provided by the Veteran was "in conflict with the history provided by the VA."  An analysis of the auditory thresholds clearly document that the hearing loss became apparent years after his military discharge.  Therefore, it is unlikely that his military noise exposure is a cause of the current hearing impairment.  The tinnitus does not appear to have been reported to physicians until recently.  Because of that documentation it is also not likely that the tinnitus is caused by his military noise exposure."

A private physician saw the Veteran in 2006 and stated that, by the Veteran's report, he was exposed to artillery fire in Vietnam.  It was stated the Veteran had a longstanding history of hearing loss and persistent tinnitus.  Review of an audiogram study from November 2005 showed the Veteran to have severe hearing loss in the high frequency range, slightly worse than the left.  In the physician's opinion, "the degree of hearing loss is out of proportion to what would normally be expected as part of the aging process.  I feel that a history of noise exposure is undoubtedly contributing to his hearing loss." 

In a communication dated in June 2010, the Veteran's wife described her awareness of the Veteran's various disabilities ever since his discharge from service in 1967.  With regard to hearing loss, she noticed that while speaking to the Veteran, he had a difficult time hearing or understanding and responding to conversations with other individuals.  She recalled that he mentioned many times saying he had hearing difficulties due to firing large guns in Vietnam and not having proper hearing protection.  

The Veteran was accorded an official audiologic examination in December 2011.  He indicated that he had had hearing loss since his exposure to artillery fire in service.  He stated that while in service he was a gunner and fired a weapon with both hands.  He related he did not use any hearing protection.  In the years following service, he stated, he was a construction control manager for many years with hearing protection.  He did not report any exposure to loud noise outside of military service.  Unfortunately, the Veteran's claims file was not reviewed as part of the examination.  Following audiometric testing, the examiner gave diagnoses of mild sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  Tinnitus was also diagnosed.  The examining audiologist stated the etiology of the Veteran's hearing loss "cannot be provided without resorting to speculation.  Previous testing upon entrance and discharge from the military was not provided to this examiner.  The claimant was exposed to noise which is known to cause hearing loss in some people but not an absolute..."  She added that the etiology of the Veteran's tinnitus was "at least as likely as not associated with hearing loss."  She remarked that the cause of the Veteran's hearing loss could not be determined without further documentation.

Referring to the evidence that is of record, the Board notes that the Veteran testified during the Board hearing that he was exposed to loud noises while serving with the artillery during combat operations in Vietnam.  His DD Form 214 reflects that he was awarded the Vietnam Service Medal and that he was assigned to a unit of the 173rd Airborne Brigade.  The Board sees no reason to dispute the Veteran's testimony regarding his experiences in service.  Therefore, the Board finds that it is established that the Veteran engaged in combat with the enemy while serving in Vietnam.  Pursuant to 38 U.S.C.A. § 1154(b) as pointed out by the Veteran's accredited representative, the Board finds that the Veteran's testimony of acoustic trauma with helicopter and weapon noise in Vietnam is consistent with the circumstances of his service in establishing that he suffered acoustic trauma in service.  The only remaining question is whether current bilateral hearing loss disability and tinnitus are related to inservice acoustic trauma.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (§ 1154(b) does not create a statutory presumption that a combat Veteran's alleged disease or injury is service connected.)  In this case, for the following reasons, the Board finds that the Veteran's current hearing loss disability and tinnitus are reasonably related to his military service.  

The 2005 official examiner found that neither hearing loss disability nor tinnitus was related to service.  The examiner noted that neither was documented for years following service.  However, during the Board hearing, the Veteran testified that he had hearing loss during and since service.  His wife has submitted a statement to the same effect.  He and she are competent to so testify and the Board finds the testimony credible.  The 2005 official examiner's opinion is thus based on inaccurate factual premises, namely that hearing loss and tinnitus had their onset years after service.  That examiner's opinion is, therefore, entitled to little probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

There is also a December 2011 opinion from an authorized audiologist that she could not provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus without resort to speculation.  Relying on an examiner's hesitance to offer a definite opinion without resort to speculation is disfavored by the courts.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  Such an opinion by itself provides neither positive nor negative evidence in support or against a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Additionally, unfortunately, the audiologist stated that she did not have the claims file available for review.  This renders her comments of limited probative value.  

It does not appear the private physician in June 2006 had access to the Veteran's medical records, but, based on the Veteran's report of exposure to artillery fire in Vietnam, he did express the opinion that a history of noise exposure "is undoubtedly contributing" to the Veteran's hearing loss.  This opinion constitutes a limited amount of probative evidence in favor of the Veteran.  However, when added to consideration given the nature of the Veteran's duties in service as well as his and his representative's arguments with regard to those inservice experiences, the Board finds that the representative and the Veteran have provided a reasonable basis for finding that his currently diagnosed hearing loss disability is related to his experiences while in service working in the artillery and around heavy equipment and aircraft.  

The Board has given due consideration to the nature of the Veteran's duties in service and his oral statements which the Board finds to be credible as to hearing loss and tinnitus being a continuing problem for him over the years following service discharge.  The evidence is, therefore, at least in relative equipoise.  That being the situation, and with the resolution of all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


